Case 1:07-cr-10195-RWZ Document 241 Filed 12/31/18 Page 1 of 1

 

 

ales Ae Uxite Staves Thistaict Coogs sto gg

 

Fou “the  Disrarcte oF Massachusetts Bo _ a
aS 3

 

__Vasited States of  Rmeaicn wie JOS i AON UCR

EtSO awo ti) =
J Sudog Bhs Moncanele Syn Bz !
$ mw

2]
“PAS \uioas

Pertioned

 

 

 

 

 

 

Wrens cewescloun GF kee aed Peek a eee
ea Sscrion ZRousc 2258

 

 

“Precag| Lune, Wns prtihion s@ Actinic pilo-Sé.  Raspectbully sobuits 2 Wis
Msur0Rinn sel GM ar \ hu Anis ees 4s) Shaya

Wis Coozs yas suloyect= Mating _jurisdichios) “be _eeteetala € Rok on

Pekmowee’s 22554) “Weenklse wv. United States, 226.5 3d $5 CAS ele 200g),
C Peo-Se Scyatementh a 33

 

 

 

 

 

 

 

 

 

2 Peri house. 18 DPeesentiag Ais Z¥use 22655 withot She bee fit
—c¥ _padessiewal lege \ Cour \, “Thers Sore. ASK this Coved +o \iloeanVy
CoustQur is wobios yudse less__Stzineals eens” Yaa these Prrsewiec) bo 4
—profFesione\ lawyers, Seg . Wezes vi Kezuer , 04 U.S, 514, ee
Ramee vy. Unite) totes 233 F.3d 96, 49-48 (Ast ce Doo)

 

 

Rp -

 

 

(—_ ee A ee

 

 

(hers aes. No waruegs oF Collatees| Reuiecnd, Pehtowee encezcisec| lies colts
Ajo ttl § prsseeves all @eahts. Thos ,pll petitieve: CWwins Best on inefPectiue —

 

Assistance of ) =\ ¢ Ano \aw which was woot avacteble foe caonse | use, _
See’ Sirick\wud y washington Ub US. bb (454), Massage v. United Stas, S35 OS

 

Seo, Sos (2.602), by ch vw Ricco » 438 Fad as-acC ist 2006) “Tuslfective claims aes
hot _subyect Se paocedurn| default, avo pecpeely Raissd om 2255 ,

 

‘Cay
